Citation Nr: 0948565	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision in which the RO 
reopened the Veteran's claim for service connection for 
degenerative joint disease of the lumbar spine and then the 
denied the claim on its merits.  The Veteran perfected a 
timely appeal.  

As the Board must first decide whether new and material 
evidence has been received to reopen the claim for service 
connection before it can address the matter on the merits- 
and in light of the Board's favorable action on the Veteran's 
petition to reopen the claim-the Board has characterized the 
appeal as encompassing the two issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the 
Veteran's claim for service connection for degenerative joint 
disease of the lumbar spine.  A June 2003 letter advised the 
Veteran of his appeal rights.  The Veteran did not initiate 
an appeal of that decision.  

2.  The evidence associated with the claims file since the 
June 2003 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial and is of sufficient significance that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for degenerative joint 
disease of the lumbar spine.  

3.  Competent evidence shows that the Veteran's degenerative 
joint disease of the lumbar spine is causally related to his 
military service.



CONCLUSIONS OF LAW

1.  The RO's June 2003 decision that continued the denial of 
the claim for service connection for degenerative joint 
disease of the lumbar spine became final.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (2009).

2.  As evidence received since the June 2003 rating decision, 
denying service connection for degenerative joint disease of 
the lumbar spine, is new and material, the criteria for 
reopening the claim for service connection for degenerative 
joint disease of the lumbar spine are met. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for degenerative joint 
disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's 
petition to reopen his previously denied claim for service 
connection for degenerative joint disease of the lumbar spine 
and the Board's favorable decision on the merits of the 
claim, the Board finds that all notification and development 
action needed to fairly adjudicate the claims has been 
accomplished.


II.  Pertinent Laws and Regulations

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, a claim to reopen was received in February 
2004, subsequent to that date.  Therefore, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  A lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).





III.  Analysis

A.  Petition to Reopen 

In a June 2003 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar 
spine.  The evidence of record at that time consisted of 
service treatment records, private treatment records, and VA 
examination reports.  

The evidence that has been submitted since the June 2003 
rating decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted, a June 
2004 examination report, goes to the issue of whether the 
Veteran's current disability was incurred in-service.  The 
Veteran's claim was last denied because the evidence failed 
to establish a medical nexus between the Veteran's current 
disability and his in-service injury to his low back.  Thus, 
the evidence tends to establish a previously unestablished 
fact that was necessary to substantiate the claim.  

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for degenerative joint disease of 
the lumbar spine.  

B.  Service Connection Claim

A June 1974 service treatment record shows that the Veteran 
complained of a back strain which occurred after performing 
bend and reach in physical training that morning.  An August 
1974 service treatment record shows that the Veteran 
complained of low back pain.  There appeared to be a muscular 
strain at L1-L5 with point tenderness.  The impression noted 
was muscle strain.  A June 1976 service treatment record 
shows that the Veteran complained of back pain.  

Various private treatment records show that the Veteran 
sought treatment for low back pain and related issues on many 
occasions.  

The Veteran has been afforded several VA examinations.  At 
the Veteran's August 1996 examination he was diagnosed with 
degenerative joint disease of the lumbar spine and herniated 
nucleus pulpous at L5/S1.  The examiner also noted narrowing 
of the intervertebral disc space at L4-5 and L5-S1.  The 
examiner did not offer an etiology opinion.  

At the Veteran's August 2000 VA examination, the Veteran 
stated that he injured his back while on active duty.  He 
stated he was treated with pain medicine and since then the 
pain has gotten progressively worse.  The Veteran reported 
seeking medical treatment for his condition and taking 
Motrin.  The examiner noted bilateral lower lumbo-sacral 
spine paraspinal tenderness.  There was pain at the end of 
range of motion.  The Veteran was diagnosed with degenerative 
disc disease at L5-S1 and an MRI revealed a herniated disc.  
The examiner opined that it was possible that the Veteran's 
back condition was attributable to the in-service injury 
sustained.  However, it cannot be concluded definitely that 
the Veteran's back condition was as a result of his previous 
service injury.  Following the August 2000 examination, the 
Veteran expressed his displeasure with the examination.  As 
such, the Veteran was scheduled for another examination, with 
a different examiner, on the following day.  At that 
examination, the Veteran complained of low back pain and 
stated that his pain had been constant since 1974, when he 
first injured his back, while on active duty.  The Veteran 
was diagnosed with low back pain syndrome, degenerative disc 
disease.  The examiner opined that the Veteran's back 
condition was not the result of his service-related injury 
sustained while on active duty.  

The Veteran was examined in June 2004.  There was objective 
evidence of painful motion.  Mild spasm was present and there 
was tenderness at L5-S1.  The Veteran was diagnosed with 
chronic low back syndrome service connected and aggravated, 
multiple lumbar strains non service connected between 1985 to 
1989.  There was some disc degeneration at L5-S1 with 
herniated disc at same level.  There was arthritis of the LS 
spine.  The examiner opined that it was unknown whether the 
Veteran's back condition was related to service.  The 
examiner stated that there was a distant possibility that the 
Veteran's low back pain was service connected.  The examiner 
did not provide any rationale for his/her opinion.  

Most recently, the Veteran was examined by the VA in January 
2006.  The examiner noted objective evidence of painful 
motion.  A spasm was noted.  The Veteran was diagnosed with 
low back pain, service connected, no trauma.  Chronic low 
back pain syndrome with herniated disc at L5-S1.  The 
examiner opined that based on the record, the Veteran's 
current disability was less than likely as not less caused by 
or a result of his in-service back pain.  The examiner 
provided the following rationale for the opinion: the claims 
file shows that the Veteran had muscle strain of the back 
with back pain in 1974 and 1976, details of treatment no 
found except given pain killer and profile.  There was no 
history of lumbrosacral strain during service.  The Veteran 
had several episodes of lumbrosacral strain; non service 
connected between 1983 and 1996 and again from 1990 to 1996 
and was treated at various civil hospitals and the Bronx VA.  

As discussed above, in order to prevail on the issue of 
direct service connection there must be: (1) medical evidence 
of a current disability; (2) medical evidence, or in some 
cases lay evidence, of in-service occurrence or aggravation 
of a disease or injury; (3) and, medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In this case, the Veteran has been diagnosed with a current 
disability and there is evidence of in-service injury.  
However, with respect to the element of a nexus between an 
in-service disease or injury and the current disability, none 
of the VA examiner's provided a positive nexus opinion and 
the Veteran did not submit a private etiology opinion.  The 
Board notes that the August 2000 examiner opined that it was 
possible that the Veteran's back condition was attributable 
to the in-service injury sustained.

However, the Veteran has testified to continuity of 
symptomatology.  The Veteran stated, on numerous occasions, 
that he hurt his back in part, from parachute jumps, and that 
his back pain has continued since his initial injury in 
service.  In addition, a July 2000 statement from a family 
friend indicated that the Veteran never had any problems with 
his low back before service and that immediately following 
service the Veteran had continued problems with his back.  
The Board notes that a lay person is competent to testify in 
regard to the onset and continuity of symptomatology.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Veteran's testimony has been corroborated by various private 
treatment records which show that the Veteran sought 
treatment, following service, for his low back condition.  In 
addition, the Board notes that the Veteran received a 
parachute badge which further corroborates the Veteran's 
testimony about the origin of his injury.   Service treatment 
records and post-service treatment records corroborate the 
Veteran's contention that his low back condition has 
continued since service.  Thus, the Veteran's lay testimony 
is both competent and credible.  

Given that the Veteran was treated for and assessed as having 
a low back strain while on active duty, has a current 
diagnosis of degenerative disc disease of the lumbar spine, 
and has testified to the continuity of symptomatology since 
service, the Board finds that the Veteran's degenerative disc 
disease of the lumbar spine, after resolving all reasonable 
doubt in favor of the Veteran, was incurred in service.   

Viewing the evidence objectively, the Board finds that the 
evidence taken as a whole warrants service connection.  Thus, 
all three elements of Hickson have been satisfied and service 
connection for degenerative joint disease of the lumbar spine 
is warranted.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


